     Case 2:20-cv-00832-JAM-CKD Document 134 Filed 03/17/21 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MARK R. BECKINGTON, State Bar No. 126009
     Supervising Deputy Attorney General
 3   TODD GRABARSKY, State Bar No. 286999
     Deputy Attorney General
 4    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6044
      Fax: (916) 731-2124
 6    E-mail: Todd.Grabarsky@doj.ca.gov
     Attorneys for Governor Gavin Newsom, Attorney
 7   General Xavier Becerra, and Public Health Officer
     Dr. Tomás Aragón1
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CROSS CULTURE CHRISTIAN CENTER                    2:20-cv-00832-JAM-CKD
12   et al.,
                                                       STIPULATION AND ORDER
13                                         Plaintiffs, GRANTING AN EXTENSION OF TIME
                                                       FOR DEFENDANTS TO RESPOND TO
14                  v.                                 THE SECOND AMENDED COMPLAINT
15
     GAVIN NEWSOM et al.,
16
                                        Defendants.
17

18         Defendants Governor Gavin Newsom; Attorney General Xavier Becerra; California Public

19   Health Officer Tomás Aragón; Maggie Park, in her official capacity as Public Health Officer, San

20   Joaquin County; Marcia Cunningham, in her official capacity as Director of Emergency Services,

21   San Joaquin County; Dr. Rais Vohra, in his official capacity as Interim Health Officer, Fresno

22   County; and David Pomaville, in his official Capacity as Director of Department of Public

23   Health, Fresno County (collectively “Defendants”); and Plaintiffs Cross Culture Christian Center,

24   Pastor Jonathan Duncan, Cornerstone Church, and Pastor Jim Franklin (collectively, “Plaintiffs”),

25   by and through their undersigned counsel, hereby stipulate and request that the Court order that

26   the deadline for Defendants to file their response to Plaintiffs’ Second Amended Complaint be

27
            1
             Dr. Tomás Aragón, the current Director of the California Department of Public Health, is
28   automatically substituted for Sonia Angell as a defendant. Fed. R. Civ. P. 25(d).
                                                      1
                                             Stipulation re: SAC Response Deadline (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 134 Filed 03/17/21 Page 2 of 4


 1   extended on the following grounds:
 2           1.   Plaintiffs filed the operative Second Amended Complaint on January 15, 2021 (ECF
 3   No. 98);
 4           2.   Plaintiffs filed a Motion for Preliminary Injunction on February 8, 2021 (ECF No.
 5   102);
 6           3.   On March 9, 2021, the Court denied the preliminary injunction motion (ECF No.
 7   126);
 8           4.   Upon prior stipulation and order of the Court, Defendants’ deadline to file responsive
 9   pleadings to the Second Amended Complaint is twenty-one days after the ruling on the
10   preliminary injunction motion, which is March 30, 2021 (see ECF No. 101);
11           5.   On March 12, 2021, the parties engaged in a meet-and-confer telephonic conference,
12   during which counsel discussed extending Defendants’ deadline to respond to the Second
13   Amended Complaint in light of the fact that Plaintiffs are contemplating whether to appeal the
14   Court’s order denying the preliminary injunction motion;
15           6.   To conserve judicial and party resources, the parties have agreed to extend the
16   deadline for Defendants to respond to the Second Amended Complaint until April 30, 2021;
17           7.   In the event that Plaintiffs file a notice of appeal of the order denying the preliminary
18   injunction motion, the parties agree that Defendants' deadline to respond to the Second Amended
19   Complaint is extended until twenty-one (21) days after the appeal is resolved.
20           NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH
21   THEIR RESPECTIVE COUNSEL TO THE FOLLOWING:
22           1.   That counsel of record have the authority to enter into this Stipulation on behalf of
23   their respective clients;
24           2.   That the deadline for Defendants to respond to the Second Amended Complaint is
25   extended until April 30, 2021;
26           3.   That, in the event that Plaintiffs file a notice of appeal of the order denying the
27   preliminary injunction motion, Defendants' deadline to respond to the Second Amended
28   Complaint is extended until twenty-one (21) days after the appeal is resolved.
                                                    2
                                               Stipulation re: SAC Response Deadline (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 134 Filed 03/17/21 Page 3 of 4


 1   IT IS SO STIPULATED.
 2   Dated: March 16, 2021                                  XAVIER BECERRA
                                                            Attorney General of California
 3                                                          MARK R. BECKINGTON
                                                            Supervising Deputy Attorney General
 4

 5                                                          /s/ Todd Grabarsky2
                                                            TODD GRABARSKY
 6                                                          Deputy Attorney General
                                                            Attorneys for Defendants Governor Gavin
 7                                                          Newsom, Attorney General Xavier Becerra,
                                                            and Public Health Officer Dr. Tomás
 8                                                          Aragón
 9
     Dated: March 16, 2021                                 MEYERS NAVE
10

11                                                         /s/ Deborah J. Fox
12                                                         DEBORAH J. FOX
                                                           Attorneys for Defendants Dr. Maggie Park
13                                                         and Marcia Cunningham

14

15   Dated: March 16, 2021                                 COUNTY OF FRESNO, OFFICE OF
                                                           COUNTY COUNSEL
16

17                                                         /s/ Daniel C. Cederborg
                                                           DANIEL C. CEDERBORG
18                                                         Attorneys for Defendants Dr. Rais Vohra
                                                           and David Pomaville
19

20   Dated: March 16, 2021                                  NATIONAL CENTER FOR LAW &
21                                                          POLICY

22
                                                            /s/ Dean R. Broyles
23                                                          Dean R. Broyles
                                                            Attorneys For Plaintiffs Cross Culture
24                                                          Christian Center; Pastor Jonathan
                                                            Duncan; Cornerstone Church; and Pastor
25                                                          Jim Franklin

26

27
            2
             I hereby attest that all other signatories listed, and on whose behalf the filing is
28   submitted, concur in the filing’s content and have authorized the filing.
                                                        3
                                               Stipulation re: SAC Response Deadline (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 134 Filed 03/17/21 Page 4 of 4


 1                                              ORDER
 2        The Court, having reviewed the Parties’ stipulation regarding extending the deadline for
 3   Defendants to respond to Plaintiffs’ Second Amended Complaint (ECF No. 98) in this matter, and
 4   good cause appearing therefore,
 5        IT IS HEREBY ORDERED that the deadline for Defendants to respond to the Second
 6   Amended Complaint is extended until April 30, 2021;
 7        IT IS FURTHER ORDERED that, in the event that Plaintiffs file a notice of appeal of the
 8   order denying the preliminary injunction motion, Defendants' deadline to respond to the Second
 9   Amended Complaint is extended until twenty-one (21) days after the appeal is resolved.
10

11
     Dated: March 17, 2021                          /s/ John A. Mendez
12
                                                    THE HONORABLE JOHN A. MENDEZ
13                                                  UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                            Stipulation re: SAC Response Deadline (2:20-cv-00832-JAM-CKD)
